DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Childs US 2016/0050946 in view of Yamane JP 5-176731 (cited on Information Disclosure Statement filed January 17, 2020).
It is noted that all citations with respect to Yamane JP 5-176731 are with respect to the formal human translation of Yamane JP 5-176731, which has been attached herein.
Regarding Claim 1, Childs discloses a sterilization method for a to be treated solution which is a beverage other than water (juice).  The sterilization method comprises a step (a) of flowing the to be treated solution (juice) in a flow path made of a tube body (tube 300) and a step (b) of irradiating the to be treated solution with ultraviolet light during the execution of the step (a) (‘946, Paragraph [0023]).
Childs is silent regarding the ultraviolet light irradiated in step (b) having an emission spectrum with a main emission wavelength within a range of 280 nm to 320 nm and substantially no light output in a wavelength range of 260 nm or less.
Yamane discloses a sterilization method (‘731 Translation, Paragraph [0009]) comprising irradiating a to-be-treated solution which is a beverage other than water Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  The disclosure of irradiating the juice beverage at an emission wavelength of 300 nm reads on substantially no light output in a wavelength range of 260 nm or less.
Both Childs and Yamane are directed towards the same field of endeavor of methods of sterilization of a beverage using ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Childs and conduct the sterilization step with an ultraviolet wavelength that falls within the claimed wavelength range since Childs   Furthermore, Yamane teaches not using a wavelength less than 250 nm to prevent the generation of ozone that prevents the sterilization effect (‘731 Translation, Page 5, Paragraph [0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify conduct the ultraviolet light sterilization of the beverage of Childs with substantially no light output as less than 250 nm as taught by Yamane in order to prevent the generation of ozone that prevents the sterilization effect.
Regarding Claim 7, Childs discloses the to be treated solution being a fruit juice beverage (‘946, Paragraph [0020]).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Childs US 2016/0050946 in view of Yamane JP 5-176731 (cited on Information Disclosure Statement filed January 17, 2020) as applied to claim 1 above in further view of King et al. US 2015/0342197.
Regarding Claims 6 and 8, Childs modified with Yamane is silent regarding the to be treated solution being either a coffee beverage or an alcoholic beverage.
King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light (‘197, Paragraph [0048]) wherein the to-be-treated solution is a coffee beverage (coffee beverage compositions), a fruit juice beverage, or an alcoholic beverage (‘197, Paragraph [0059]).
Both Childs and King et al. are directed towards the same field of endeavor of sterilization methods comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sterilization method of Yamane and apply the irradiation to a coffee beverage, a fruit juice beverage, or an alcoholic beverage as taught by King et al. based upon the particular type of beverage desired to be sterilized via irradiation.  One of ordinary skill in the art would apply the ultraviolet irradiation to the particular type of beverage desired to be irradiated

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments with respect to Claims 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer US 2018/0134583 discloses a food sanitation process (‘583, Paragraph [0103]) comprising a disinfecting enclosure housing a UV lamp (‘583, Paragraph [0034]) wherein the housing has a substantially tubular form (‘583, Paragraph [0060]) wherein a liquid flows through the system (‘583, Paragraph [0020]).
Guamis Alegre et al. US 2017/0128603 discloses a method of exposing food to a UVC light to obtain a microbiologically safe food (‘603, Paragraph [0016]) wherein a liquid flows through the system (‘603, Paragraph [0017]) using ultraviolet radiation (‘603, Paragraph [0001]).
Snowball US 2014/0328985 discloses a method and apparatus for disinfecting drinks and comestible fluids (‘985, Paragraph [0001]) comprising a fluid treatment apparatus comprising a plurality of elongate tubular ducts and a UV transmissive inner wall (‘985, Paragraphs [0009]-[0010]) wherein the tubular sleeve is a good transmitter of germicidal wavelengths of 220 nm – 280 nm (‘985, Paragraph [0073]).
Garwood US 2012/0276256 discloses a tube carrying a food material (‘256, Paragraph [0067]) comprising a UVb wavelength of 320 nm to 285 nm (‘256, Paragraphs [0049]-[0050]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792